Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 02/04/2021 is acknowledged and made final. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-11 are currently under examination on the merits. 

Claim objection
Claim 1, “in order” should read “in this order”.
Claim 2 is suggested to be changed to “The liquid crystal display device according to claim 1, further comprising a heatsink-film alignment film disposed between the first substrate and the heatsink film, wherein the heatsink-film alignment film controls orientation of the liquid-crystalline polymer.” 
Claim 3, “(in chemical formula (1) above, R2 represents…), should read “wherein R2 represents…”.  Appropriate correction is required.
Claim 4, “[Chem.1]” should be deleted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2008282897, of record, ‘897 hereafter) in view of Kato et al (JP 2006265527, ‘527 hereafter).
Regarding claims 1-8, ‘897 discloses a liquid crystal display device ([Fig. 3b, [0008]-[0014]) comprising a first substrate having a thin-film transistor element; (Fig. 3b, layer 1s, [0025]-[0040]), a heatsink film overlapping the thin-film transistor element (Fig. 3b, layer 4); a first alignment film (Fig. 3b, layer 16, a liquid crystal layer (Fig. 3b, layer 50); and a second substrate (Fig. 3b, layer 20d). ‘897 discloses that the heatsink film comprises an inorganic material such as silicon nitride, but does not set forth that the heatsink film is a composite of an inorganic material and a liquid-crystalline polymer, wherein the liquid-crystalline polymer is aligned in-plane with respect to the heatsink film. However, ‘527 discloses a heat dissipation member reading upon instantly claimed heatsink formed from a composition comprising a polymerizable liquid crystal monomer having chemical formula reading upon instantly claimed formulae as recited in the present claims 3 and 4 ([0007]-[0011], [0044]-[0060], [0095], formula f-1-1, [0211], composition 6), an inorganic particle including aluminum nitride, boron nitride  or silicon nitride ([0033], [0170]) and the liquid crystal polymer can be aligned homogenously (in-plane with respect to the film) by an alignment film including a photoalignment film ([0034]-[0039],  [0181], [0192]-[0193], Example 1). ‘527 also discloses that the heatsink film as disclosed provides high thermal conductivity, low water permeability and absorption and is excellent in chemical stability, heat resistance and mechanic properties ([0174]). In light of these teachings, one of ordinary skill in the art would have used the heatsink film as taught by ‘527, to modify the liquid crystal display device of 
Regarding claims 8, 10 and 11, modified ‘897 teaches all the limitations of claim 1, but the references do not expressly set forth the alignment layer for liquid crystal medium is a photoalignment film having photoreactive functional group being azobenzene or cinnamate group with an electrical resistance as recited in the present claim 8. However, it is well known in the art that the polyimide-based photoalignment 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujiwara et al (US 2017/0137561A). Fujiwara discloses a heat dissipation layer formed from a composition comprising a liquid crystal monomer and an inorganic filler formed from nitride. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782